PER CURIAM.
Plaintiff appeals from a summary judgment entered in favor of the defendant in a comparative negligence case. Since the tes*1047timony of two witnesses was in direct conflict with that of the minor plaintiff, we find that this is a classic case in which a summary judgment should not be entered. While the jury might very well choose to believe the two non-party witnesses rather than the plaintiff, this is not an appropriate case for summary judgment. The trial court necessarily chose either to disbelieve or disregard the testimony of the plaintiff/child. The summary judgment is, therefore, reversed.
BERANEK and HURLEY, JJ., concur.
HERSEY, J., concurs in result only.